DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 5/27/2020. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 5/27/2020. The assignee of record is SAP SE. The listed inventor(s) is/are: Kruempelmann, Wulf; Schott, Susanne; Berger, Jens.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 & 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 & 15 recite “dependent configuration data” which renders the claim indefinite. The claim provides no guidance as to how the “dependent configuration data” is to be recognized and/or defined as such. There appear to be missing elements. Clarification is respectfully required, thank you.
Claims 1, 9 & 15 recite “one or more dependent configuration data implementing a customization” which renders the claim indefinite. The claim provides no guidance as to how the dependent configuration data implements a customization. What is the implementation and what is the dependent configuration data? There appear to be missing elements. Clarification is respectfully required, thank you.
Claims 2-8, 10-14, & 16-20 are rejected for being dependent on a rejected based claim.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the 112 rejections provided that no new rejections under 35 USC 101/112 arise.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20220188078 A1, DATABASE INSTANCE DEVELOPMENT, TEST, AND DEPLOYMENT ENVIRONMENT
ii. US 20220147564 A1, METHODS AND SYSTEMS FOR DYNAMICALLY SELECTING AND PROVIDING WEB RESOURCES
iii. US 20210377364 A1, SYNCHRONIZATION OF CUSTOMIZATIONS FOR ENTERPRISE SOFTWARE APPLICATIONS
iv. US 20210149856 A1, DATABASE VIEW BASED MANAGEMENT OF CONFIGURATION DATA FOR ENTERPRISE SOFTWARE APPLICATIONS
v. US 20200159524 A1, TRANSPORTATION OF CONFIGURATION DATA ACROSS MULTIPLE CLOUD-BASED SYSTEMS
vi. US 20140344800 A1, DEVICE AND METHOD FOR DEVICE IDENTIFICATION AND FILE TRANSFER TO BACNET DEVICES
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446